DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending in this office action.
Claims 1, 4 and 5 are still interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: As per independent claims 1 and 6, the art of record fail to disclose at least the following:
“operate the first continuity posture subject with an operational copy of the second continuity posture subject in response to determining a rollback of the second continuity posture subject to a previous release; Page 2 of 17PATENT Appl. No. 15/236,952 Amendment After Final Office Action
display continuity postures of the first continuity posture subject in the at least one user interface on the client device; 
correlate the overall probability score to a cumulative Recovery Time Objective (RTO) and a Recovery Point Objective (RPO) of the daisy-chaining interconnection”;
	Bobak discloses optimizing recovery in a dataflow/workflow [0257] and [0225], and associate recovery time (RTO) with having or not having a duplicate copy [0473] using policies to calculate downtime maximum. [0222] while determining a total recovery time [0471].
Thakur also discloses optimizing the recovery procedure by calculating scores for dataflow and compare such scores to predetermined value to determine if certain critical mission or class of service may use the dataflow (Col 13 line 33-510), but both references does not associate the scores with the entire daisy chain, but just part of the flow in the daisy Chain.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRAHIM BOURZIK whose telephone number is (571)270-7155. The examiner can normally be reached Monday-Friday (8-4:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wei Zhen can be reached on 571-270-2738. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BRAHIM BOURZIK/           Examiner, Art Unit 2191     

/WEI Y ZHEN/           Supervisory Patent Examiner, Art Unit 2191